Citation Nr: 0929340	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-35 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than December 19, 
2003, for the grant of service connection for residuals of a 
cervical spine disability, degenerative disc disease. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
August 1963 to August 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 decision rendered by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied an 
effective date earlier than December 19, 2003, for service 
connection for residuals of a cervical spine disability, 
degenerative disc disease.

The Veteran and his wife testified before the undersigned at 
a videoconference hearing in March 2009.  A transcript of the 
hearing is of record.  The Board notes that at the Veteran's 
request, his appointed representative did not appear with him 
at the hearing.

The Board notes that the Veteran had initiated an appeal of a 
February 2007 RO decision denying revision of a prior RO 
decision on the basis of clear and unmistakable error (CUE).  
A Statement of the Case was issued in May2008, but the 
Veteran did not perfect an appeal on the allegation of CUE.  
This issue is therefore not before the Board at this time.


FINDINGS OF FACT

1.  In October 1996, November 1996 and December 1996 rating 
decisions, service connection was denied for a lower back 
condition.  The Veteran was notified of his appellate rights 
in December 1996, but he did not appeal and the decision 
became final.

2.  A request to reopen the claim of service connection for a 
back disorder was received in December 2003; and there is no 
evidence of an unadjudicated formal or informal claim for 
entitlement to service connection for a cervical spine 
disability prior to this date.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 19, 
2003, for the grant of service connection for residuals of a 
cervical spine disability, degenerative disc disease have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required as to downstream issues, such as the proper 
effective date.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

A notice of disagreement (NOD) begins the appellate process, 
and any remaining concerns regarding evidence necessary to 
establish a more favorable decision with respect to 
downstream elements are appropriately addressed under the 
notice provisions of 38 U.S.C. §§ 5104 and 7105 .  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed.Cir.2007).  Where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). 



Laws and Regulations

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

Analysis

The Veteran argues that he is entitled to an earlier 
effective date for service connection for the back 
disability.

In October 1996, November 1996 and December 1996 rating 
decisions, the RO denied the Veteran's original claim for a 
back disability based in part on a lack of any medical 
evidence or opinion that there exists a medical nexus (or, 
relationship) between a current back disability and service.  
In December 1996, the Veteran was sent a letter notifying him 
of this decision and indicating that the back condition was 
not considered a disability for VA compensation purposes.

Importantly, the letter is shown to have been sent to the 
Veteran at his last known address, and the notice is not 
shown to have been returned as undeliverable.  The Veteran 
has never disputed his receipt of the decision and notice.  
The Veteran subsequently did not present a Notice of 
Disagreement to the RO or otherwise express his interest in 
appealing the decision within one year. 

The Veteran then is next shown to have petitioned to reopen 
the claim seeking service connection for residuals of a 
cervical spine disability, degenerative disc disease in 
December 2003.  In a March 2006 rating decision, the RO 
granted service connection for residuals of a cervical spine 
disability, degenerative disc disease, effective on December 
19, 2003, or the date of receipt of the reopened claim.  
Based on 38 U.S.C.A. § 5110(a), the RO assigned the earliest 
effective date for the grant of service connection permitted 
under the law.  38 C.F.R. § 3.400(b). 

The Veteran acknowledges that he failed to initiate an appeal 
with regard to the 1996 decisions.  He states that at the 
time, he felt that the examination he had received was 
inadequate, based on the doctor's "rude and nasty" attitude 
and lack of proper attention.  Instead of expressing 
disagreement with the decision, he repeatedly requested a new 
examination.

Unfortunately, there is no record of such correspondence.  
The Veteran states that his copies of the correspondence were 
lost to a computer virus, but he has provided a handwritten 
draft of a letter to the Director of the VA Medical Center 
complaining about the doctor.  This letter does not request a 
new examination, nor does it express disagreement with the RO 
decisions.

The Board notes that the record does reflect that the Veteran 
filed and pursued claims with regard to other disabilities 
between December 1996 and December 2003, but he did mention 
the spine disability which had been denied.

Because no appeal of the December 1996 decision was 
initiated, that denial became final in December 1997.  Under 
the applicable statutes and regulations, the effective date 
of service connection is therefore correctly assigned as 
December 19, 2003, the date of receipt of the reopened claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Board has also determined that the record does not 
contain evidence of an unadjudicated formal or informal claim 
for entitlement to service connection for residuals of a 
cervical spine disability, degenerative disc disease, prior 
to December 19, 2003.  An effective date prior to the date of 
the reopened claim (December 19, 2003) is not warranted.  38 
C.F.R. § 3.400.

The appeal for earlier effective dates for the award of 
entitlement to service connection for residuals of a cervical 
spine disability, degenerative disc disease, must be denied. 

	(CONTINUED ON NEXT PAGE)




ORDER

An effective date earlier than December 19, 2003 for the 
grant of service connection for residuals of a cervical spine 
disability, degenerative disc disease, is denied.


____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


